Name: Commission Implementing Regulation (EU) 2017/326 of 24 February 2017 amending for the 261st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  international trade;  civil law
 Date Published: nan

 25.2.2017 EN Official Journal of the European Union L 49/30 COMMISSION IMPLEMENTING REGULATION (EU) 2017/326 of 24 February 2017 amending for the 261st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 February 2017, the Sanctions Committee of the United Nations Security Council decided to add four natural persons to the list of persons, groups and entities to whom the freezing of funds and economic rsources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entries are added under the heading Natural persons: (a) Bassam Ahmad Al-Hasri (alias: a) Bassam Ahmad Husari b) Abu Ahmad Akhlaq c) Abu Ahmad al-Shami). Date of birth: a) 1.1.1969 b) approximately 1971. Place of birth: a) Qalamun, Damascus Province, Syrian Arab Republic b) Ghutah, Damascus Province, Syrian Arab Republic c) Tadamon, Rif Dimashq, Syrian Arab Republic. Nationality: a) Syrian b) Palestinian. Address: Syrian Arab Republic (Southern. Location as of July 2016). Date of designation referred to in Article 7d(2)(i): 22.2.2017. (b) Iyad Nazmi Salih Khalil (alias: a) Ayyad Nazmi Salih Khalil b) Eyad Nazmi Saleh Khalil c) Iyad al-Toubasi d) Iyad al-Tubasi e) Abu al-Darda' f) Abu-Julaybib al-Urduni g) Abu-Julaybib). Date of birth: 1974. Place of birth: Syrian Arab Republic. Nationality: Jordan. Passport No: a) Jordan 654781 (approximately issued in 2009) b) Jordan 286062 (issued on 5.4.1999 at Zarqa, Jordan, expired on 4.4.2004). Address: Syrian Arab Republic (Coastal area of. Location as of April 2016). Date of designation referred to in Article 7d(2)(i): 22.2.2017. (c) Ghalib Adbullah Al-Zaidi (alias: a) Ghalib Abdallah al-Zaydi b) Ghalib Abdallah Ali al-Zaydi c) Ghalib al Zaydi). Date of birth: a) 1975 b) 1970. Place of birth: Raqqah Region, Marib Governorate, Yemen. Nationality: Yemeni. Date of designation referred to in Article 7d(2)(i): 22.2.2017. (d) Nayif Salih Salim Al-Qaysi (alias: a) Naif Saleh Salem al Qaisi b) Nayif al-Ghaysi). Date of birth: 1983. Place of birth: Al-Baydah Governorate, Yemen. Nationality: Yemeni. Passport No: Yemen 04796738. Address: a) Al-Baydah Governorate, Yemen b) Sana'a, Yemen (previous location). Date of designation referred to in Article 7d(2)(i): 22.2.2017.